[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                       FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                                   APR 11, 2007
                                 No. 06-15407                    THOMAS K. KAHN
                             Non-Argument Calendar                   CLERK
                           ________________________

                             Agency Nos. A97-640-059
                                  A97-640-060

RICARDO JOSE MARTIN CALDERON,
SADDYS EDIFLOR MANTEROLA CARRASQUEL,

                                                                         Petitioners,

                                       versus

U.S. ATTORNEY GENERAL,

                                                                        Respondent.
                           ________________________

                      Petition for Review of a Decision of the
                           Board of Immigration Appeals
                           _________________________

                                  (April 11, 2007)

Before BLACK, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:

      Ricardo Jose Martin Calderon, and on behalf of his wife, Saddys Ediflor

Manterola Carrasquel, (collectively “Petitioners”), have filed a petition for review
of the Board of Immigration Appeals’ (“BIA’s”) order denying their motion to

reconsider and reopen its prior order affirming the Immigration Judge’s (“IJ’s”)

final order denying asylum, withholding of removal, and relief under the United

Nations Convention Against Torture and Other Cruel, Inhuman, or Degrading

Treatment or Punishment (“CAT”).

      Petitioners, natives and citizens of Venezuela, arrived in the United States on

March 21, 2001, and filed an application for asylum and withholding of removal,

as well as for protection under the CAT, on September 24, 2003. The IJ denied

their application, finding that Petitioners were statutorily ineligible to apply for

asylum because their application was untimely, and that Martin’s testimony was

not credible. On May 31, 2006, the BIA adopted and affirmed the decision of the

IJ. Petitioners filed a motion to reconsider and reopen with the BIA, which the

BIA denied. Martin and his wife now petition us for review.

      Reviewing the record, we cannot conclude that the BIA abused its discretion

when it denied Petitioners’ motion to reconsider, because the motion merely

reiterated the evidence and arguments previously presented to the BIA. 8 C.F.R §

1003.2(b)(1); see also 8 U.S.C. § 1229a(c)(6). We also cannot conclude that the

BIA abused its discretion when it denied Petitioners’ motion to reopen because the

motion failed to include evidence that was “material and was not available and



                                            2
could not have been discovered or presented at the former hearing.” 8 C.F.R

§ 1003.2(c)(1); see also 8 U.S.C. § 1229a(c)(7).1

       Accordingly, the petition for review is DENIED.




       1
         Petitioners also argue within their petition that the BIA erred in its May 31, 2006 order
affirming the IJ’s order denying asylum, withholding of removal, and CAT claims. Because
Petitioners did not file an appeal of the BIA’s May 31, 2006 Order within the requisite time, we
have no jurisdiction to consider these arguments.

                                                 3